306 S.W.3d 203 (2010)
CITIBANK (SOUTH DAKOTA), N.A., Plaintiff/Respondent,
v.
Joseph A. SKALAS, Defendant/Appellant.
No. ED 93316.
Missouri Court of Appeals, Eastern District, Division Three.
March 16, 2010.
*204 Sean W. Westhoff, Clayton, MO, for appellant.
Michael H. Berman, Kansas City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant cardholder, Joseph Skalas, appeals the summary judgment entered in this collection action by the Circuit Court of Saint Louis County against him and in favor of the plaintiff, Citibank (South Dakota), N.A. ("the bank"). The trial court awarded the bank the principal sum of $33,465.15, plus attorney fees of $5,018.42, with interest thereon at the rate of 31.24 percent annually. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. The trial court's judgment is affirmed. Rule 84.16(b)(5).